Pope, Presiding Judge.
Defendant was convicted of kidnapping and robbery. He appeals the denial of his motion for new trial, raising the general grounds.
The victim testified that defendant approached and verbally harassed her; that he followed her despite her statements that she did not want company; that he told her he had a gun, entered the victim’s car, and forced her to drive to a dark street; and that she was able to escape from him there, leaving the car. The police found the car at a rest stop in Mississippi 19 days later, with defendant sleeping in the driver’s seat.
Viewed in a light most favorable to the verdicts, this evidence is sufficient to enable rational jurors to find defendant guilty of kidnapping and robbery beyond a reasonable doubt. See Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


McMurray, P. J., and Smith, J., concur.